DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The voltage across resistor 304 of Morishita is indicative of the current flowing through the switch 301 (col 2 lines 3-10), wherein the voltage representative of current is compared to a reference voltage that determines the maximum allowed intensity threshold of the current, wherein the reference voltage is a function of the physical characteristic of the PTC thermistor 319 (col 3 line 25 - col 4 line 14).  
The previous objections to the claims and drawings are withdrawn due to the amendments made.
The previous rejection is maintained.  
Drawings
The drawings were received on February 01, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10, 12, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (5,266,882).
In re Claims 1, 2, and 4, Morishita teaches a circuit for protecting a switch (301) of an electrical system, said protecting circuit as seen in Figure 1 comprising a variable electronic component (319)  having a physical characteristic the value of which varies by at least 10% as a function of temperature (col 3 lines 29-31), the protecting circuit being configured to prohibit a current from passing through said switch when the intensity of said current exceeds a maximum allowed intensity threshold (col 1 line 65 - col 2 lined 15), said variable electronic component being connected in the protecting circuit such that the value of the maximum allowed intensity threshold is directly a function of said physical characteristic (col 3 line 38 - col 4 line 18, as temperature increases, the PTC resistor 319 increases the reference voltage presented to the positive input of 307).
In re Claims 5, 10, and 12, Morishita teaches a first comparator (307), for comparing a voltage as a function of the current for flowing in the switch (via resistor 304, col 2lines 5-20) with a first variable voltage threshold directly depending on the physical characteristic of the variable electronic component (via voltage across 319, col 3 line 38 - col 4 line 18).
In re Claim 7, Morishita teaches a Zener diode 317 that limits a second threshold voltage to a maximum absolute value (col 1 lines 45-50).
In re Claims 8, 14, and 16, Morishita teaches an electrical system as seen in Figure 1 comprising at least one switch (301) having a maximum permissible voltage at its terminals depending on temperature, comprising a shutdown member (302) configured to prohibit a current having an intensity higher than a current threshold, from passing through a terminal of the switch, said system comprising a protecting circuit according to claim 1, configured to control the shutdown member (col 2 lines 5-20).
In re Claim 9, Morishita teaches a power inverter 1 for a vehicle (col 1 lines 10-20).
In re Claims 17, Morishita teaches a first comparator (307), for comparing a voltage as a function of the current for flowing in the switch (via resistor 304, col 2lines 5-20) with a first variable voltage threshold directly depending on the physical characteristic of the variable electronic component (via voltage across 319, col 3 line 38 - col 4 line 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (5,266,882) in view of Starzec et al (3,048,718).
In re Claims 3 and 15, Morishita teaches utilizing a PTC resistor 319 connected between an output and ground to provide a reference voltage that increases with temperature as discussed above, but does not specifically teach utilizing an NTC resistor.
Starzec teaches that instead of using a PTC element (i.e., zener diode 28) connected between an output node and ground to provide a temperature compensated output, an NTC thermistor 40 between the output node and high side voltage in series with a resistor 3 can be utilized instead to provide the same temperature compensated output (col 4 lines 5-24).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the PTC thermistor 319 of Morishita with a NTC thermistor connected between the reference voltage and positive input of 307, since Starzec teaches that the PTC and NTC thermistor arrangements can be utilized interchangeably to provide the same thermally compensated output.
In re Claim 11, Morishita teaches a first comparator (307), for comparing a voltage as a function of the current for flowing in the switch (via resistor 304, col 2lines 5-20) with a first variable voltage threshold directly depending on the physical characteristic of the variable electronic component (via voltage across 319, col 3 line 38 - col 4 line 18).
Allowable Subject Matter
Claims 6, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claims 6, 13, 18, and 20, Morishita teaches a second comparator 309, but does not teach that the second comparator compares a voltage as a function of the current intended to flow in the switch with a second variable voltage threshold directly depending on the physical characteristic of the variable electronic component, the first threshold being positive and the second threshold being negative.
In re Claim 19, Morishita fails to teach a Zener diode limiting the first threshold (at positive input of 307).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836